DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathe et al. (US 2017/0059699 A1).  Mathe discloses:



Regarding claim 1, an ultrasonic fingerprint identification component (

    PNG
    media_image1.png
    593
    1046
    media_image1.png
    Greyscale

), 

comprising an ultrasonic fingerprint identification circuit and a current supply circuit (


    PNG
    media_image2.png
    914
    1216
    media_image2.png
    Greyscale

), 

the ultrasonic fingerprint identification circuit includes a detection circuit and a source follower circuit (

    PNG
    media_image3.png
    194
    1029
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    474
    475
    media_image4.png
    Greyscale

), 

an output terminal of the detection circuit and an input terminal of the source follower circuit are coupled to a sampling node (figure 4A:

    PNG
    media_image5.png
    709
    1097
    media_image5.png
    Greyscale

), and

an output terminal of the source follower circuit is coupled to the current supply circuit through a signal reading line (

    PNG
    media_image6.png
    733
    562
    media_image6.png
    Greyscale


 );




    PNG
    media_image7.png
    234
    1039
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    964
    1064
    media_image8.png
    Greyscale

); 

the detection circuit is coupled to a receiving electrode of an ultrasonic sensor (figure 4A, numeral 410:


    PNG
    media_image9.png
    465
    794
    media_image9.png
    Greyscale

 ) 

and is configured to output a sensing voltage to the sampling node according to an electric signal output by the receiving electrode of the ultrasonic sensor (

    PNG
    media_image10.png
    699
    1027
    media_image10.png
    Greyscale

); 

the source follower circuit is configured to output a corresponding source follower voltage to the signal reading line according to the sensing voltage under control of the constant current (

    PNG
    media_image11.png
    957
    1038
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    545
    1032
    media_image12.png
    Greyscale

).

Regarding claim 7, the ultrasonic fingerprint identification component according to claim 1, wherein the source follower circuit comprises: a source follower transistor; a control electrode of the source follower transistor is coupled to the sampling node, a first electrode of the source follower transistor is coupled to a fourth power supply terminal, and a second electrode of the source follower transistor is coupled to the output terminal of the source follower circuit (


    PNG
    media_image13.png
    814
    1107
    media_image13.png
    Greyscale

).

Regarding claim 8, the ultrasonic fingerprint identification component according to claim 1, wherein the detection circuit comprises: an input circuit and a noise reduction reset circuit; the input circuit is coupled to a bias voltage terminal, an input control signal line and the receiving electrode of the ultrasonic sensor and is configured to write a first bias voltage provided by the bias voltage terminal to the receiving electrode of the ultrasonic sensor in response to control of the input control signal line (

    PNG
    media_image14.png
    850
    993
    media_image14.png
    Greyscale

); the noise reduction reset circuit is coupled to the bias voltage terminal and configured to write a second bias voltage provided by the bias voltage terminal to the sampling node, and the first bias voltage is smaller than the second bias voltage (

    PNG
    media_image15.png
    540
    646
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    261
    1063
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    441
    1031
    media_image17.png
    Greyscale

).

Regarding claim 9, the ultrasonic fingerprint identification component according to claim 8, wherein the input circuit comprises an input transistor; a control electrode of the input transistor is coupled to the input control signal line, a first electrode of the input transistor is coupled to the bias voltage terminal, and a second electrode of the input transistor is coupled to the receiving electrode of the ultrasonic sensor; the noise reduction reset circuit comprises a voltage supply diode; a first electrode of the voltage supply diode is coupled to the bias voltage terminal, and a second electrode of the voltage supply diode is coupled to the sampling node ( 

    PNG
    media_image18.png
    1008
    1419
    media_image18.png
    Greyscale

).

Regarding claim 10, a fingerprint identification device, comprising: at least one ultrasonic sensor and the ultrasonic fingerprint identification component according to claim 1 (

    PNG
    media_image19.png
    706
    636
    media_image19.png
    Greyscale

 ).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Djordjev et al. (US 2014/0354596 A1) in view of Mathe et al. (US 2017/0059699 A1) as applied to claim 1 above.  

Regarding claim 13, Djordjev discloses a display panel comprising ultrasonic sensors and the ultrasonic fingerprint identification components are fixed on an outer surface of the display panel in a plug-in mode (

    PNG
    media_image20.png
    237
    406
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    392
    744
    media_image21.png
    Greyscale

Numerals 1006 is the display panel, and the ultrasonic sensor is plugged into the display panel on the right side as seen; the electrodes 1074 for example are 1026 are ultrasonic sensor electrodes).

	Mathe teaches “the fingerprint identification device according to claim 10” as described in the rejections under 35 USC 102 above. 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the ultrasonic receiving circuit array required by Djordjev, the array taught by Mathe per claim 10, with motivation coming from Mathe:  More voltage conversion and less noise:

    PNG
    media_image22.png
    187
    597
    media_image22.png
    Greyscale



Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Djordjev, while the teaching of Mathe continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchens, II et al. (US 9,465,429 B2) in view of Mathe et al. (US 2017/0059699 A1) as applied to claim 1 above.  

Regarding claim 20, Kitchens discloses a display panel comprising ultrasonic sensors and the ultrasonic fingerprint identification components are integrated inside the display panel in an embedded mode (

    PNG
    media_image23.png
    191
    386
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    290
    515
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    615
    773
    media_image25.png
    Greyscale

).


	Mathe teaches “the fingerprint identification device according to claim 10” as described in the rejections under 35 USC 102 above. 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the ultrasonic receiving 

    PNG
    media_image22.png
    187
    597
    media_image22.png
    Greyscale



Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kitchens, while the teaching of Mathe continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  






Allowable Subject Matter
Claims 2-6, 11, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, While the Mathe reference discussed above teaches a constant current source as seen in figure 4A (

    PNG
    media_image26.png
    555
    643
    media_image26.png
    Greyscale

), Mathe does not teach, “The ultrasonic fingerprint identification component according to claim 1, wherein the current supply circuit comprises: a reset circuit, a writing and compensation circuit, an output control circuit and a driving transistor ….” as defined by claim 2.   Claims 3-6 and 16-19 depend from claim 2.    Numerous types of “constant current sources” are known in the art.  For example, see Eshraghi et al. (US 6,737,849 B2), “Constant Current Source Having A Controlled Temperature Coefficient”:


    PNG
    media_image27.png
    570
    615
    media_image27.png
    Greyscale

	However, neither Eshraghi nor any of the other prior art constant current sources found by the examiner during the search met the requirements of claim 2. 

Regarding claim 11, while Mathe teaches “the fingerprint identification device according to claim 10, comprising a plurality of ultrasonic sensors arranged in an array and a plurality of ultrasonic fingerprint identification components arranged in an array, and the ultrasonic sensors are in one-to-one correspondence with the ultrasonic fingerprint identification components” (

    PNG
    media_image28.png
    706
    646
    media_image28.png
    Greyscale

), 
Mathe does not teach, “output terminals of source follower circuits in the ultrasonic fingerprint identification components in a same column are coupled to a same current supply circuit through a 

    PNG
    media_image29.png
    560
    670
    media_image29.png
    Greyscale

.  Claim 12 depends from claim 11.




Regarding claim 14, the Mathe reference described above discloses the ultrasonic fingerprint identification component of claim 1.  Mathe teaches the claimed “in a second sensing stage” limitation (see figure 4A accompanied by the timing diagram of figure 4B).  However, Mathe does not teach, “in a first sensing stage, the current supply circuit provides a constant current to the output terminal of the source follower circuit, the ultrasonic sensor does not transmit ultrasonic waves, the receiving electrode of the ultrasonic sensor outputs a first electric signal, the detection circuit outputs a first sensing voltage to the sampling node according to the first electric signal, and the source follower circuit outputs a first source follower voltage according to the first sensing voltage under control of the constant current”.   Claim 15 depends from claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner




/Brian Werner/Primary Examiner, Art Unit 2665